Title: To James Madison from Edmund Pendleton, 14 April 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. April 14th 1783
Yr favr of the 25th past, confirm’d what I expected to be the case that Congress in the first Moment of Peace, would turn their thoughts to such great Arrangements, as are necessary to realise the blessings of that important event, and should they adopt measures as comprehensive & liberal as our situation requires, I can’t doubt but they will be ratified by the several Members of the Union, who, now at leisure to reflect calmly & seriously without the sword suspended o’er their heads, will surely see the utility and indeed necessity of mutual concessions & good offices to preserve the fœdral strength & give it dignity amongst Nations: the adage so often mentioned in the commencement of the dispute, “united we stand, divided we fall,” will be found no less true in Peace than in War. An honourable and permanent provision for paying our debts foreign & domestic, seems amongst the foremost & most Important subject for consideration, and in order to that, the Ascertainment of the whole debt, the Quota of each state, and the Past Accounts of each; on view of which, certain & unchangeable funds should be provided for Paying the Annual Interest & certain proportions of the Principal, so as to sink the whole in a reasonable time. The fixing the value of domestic Loans, and the Rate of Redemption of the Continental paper yet in circulation, are also necessary steps preparatory to the fixing our debt wch will occasion some difficulty. I think our Elections, as far as I have hitherto heard of them, have generally been in favr of the best men. Mr Gilchrist and Colo John Taylor are ours; the County seem’d more than Ordinarily anxious for the old Gentln to prove to the Assembly they did not think him within their resolutions agt Tory Members.
I am happy to hear that the Army are appeased, and hope they will meet with no disappointment in the funds promised them, since I should be sorry to part with them in ill humour, after the merit they have acquired.
I am told 22/6 cwt on James River & 30/ on Rappa hath been offered & refused for our tobo. I believe the one party knows not what to offer, nor the other what to ask, at present. My Complts to Mr Jones. I miss’d his Letter by last Post. I am with perfect respect & Esteem Dr Sr
Yr very Affe & obt Servt
Edmd Pendleton
